ACCEPTED
                                                                                        04-14-00904CR
                                                                           FOURTH COURT OF APPEALS
                                                                                SAN ANTONIO, TEXAS
                                                                                  4/22/2015 4:42:22 PM
                                                                                        KEITH HOTTLE
                                                                                                CLERK

                      IN THE COURT OF APPEALS
                  FOR THE FOURTH JUDICIAL DISTRICT
                              OF TEXAS
                                                                       FILED IN
                                                                4th COURT OF APPEALS
                                                                 SAN ANTONIO, TEXAS
                          Case No. 04-14-00904-CR               4/22/2015 4:42:22 PM
                                                                  KEITH E. HOTTLE
                                                                        Clerk
JOHNATHAN MATTHEW ESCOBEDO

Vs.

THE STATE OF TEXAS


              Appeal from the 81st District Court, Atascosa County,
                     Texas Trial Court No. 13-09-117 CRA
                      Honorable Donna S Rayes Presiding



              RESPONSE TO THE COURT AND ADVISORY




                             OSCAR L. CANTU, JR.
                             Attorney at Law, PLLC
                                 507 South Main
                            San Antonio, Texas 78204
                              (210)472-3900 Phone
                               (210)354-2996 Fax

                               R3Oscar@aol.com
                                            ADVISORY

        COMES NOW, Oscar Cantu, Trial Counsel for Defendant and files this, his Advisory to

 the Court and would show unto the Court as follows:

1.       Counsel made an oral announcement confirming the Trial Court’s inquiry that Appointed

Counsel would be required for appeal. This was done on the record on the date of sentencing.

2.       Counsel’s previous submission of a Motion and Order of Withdrawal were not tendered

to the Trial Court for entry into the record or execution.

 3.      After conferring with the Court Coordinator, Counsel has delivered a third Order of

 Withdrawal for execution by the Court. This will be done on Thursday, April 23, 2015.

 4.      Court Appointed Counsel will be tasked immediately to proceed with this appeal in

 a timely manner.

 5.      WHEREFORE, PREMISES CONSIDERED, Counsel for the Appellant prays that

 the Court will accept the Trial Court’s Order and welcome a new Appellate Counsel in this

 case

                                                Respectfully submitted,

                                                By:__/s/ by Oscar Cantu
                                                OSCAR LUIS CANTU, JR.
                                                Attorney at Law, PLLC
                                                Oscar “JR” Cantu
                                                Texas Bar No. 03767448
                                                507 South Main
                                                San Antonio, Texas 78204
                                                Tel. (210) 472-3900
                                                Fax. (210) 354-2996

                                                Attorney for Appellant, Rudy Mendez




                                                     2
                                 CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of this document was filed with all parties to
this Appeal via hand delivery or facsimile transmission as indicated below:

Appellee: District Attorney’s Office
on this, the 22nd day of April, 2015.
                                                   /s/by Oscar Cantu
                                               Oscar Cantu




                                                   3